Exhibit 10.6

 

eMERGE INTERACTIVE, INC.

1999 EQUITY COMPENSATION PLAN — STOCK OPTION GRANT CERTIFICATE

 

eMerge Interactive, Inc., a Delaware corporation (the “Company”), hereby grants
to the grantee named below (“Grantee”) an option (this “Option”) to purchase the
total number of shares shown below of Class A Common Stock of the Company (the
“Shares”) at the exercise price per share set forth below, subject to all of the
terms and conditions on the reverse side of this Stock Option Grant Certificate
and the 1999 Equity Compensation Plan, as amended and restated (the “Plan”).
Unless otherwise defined herein, capitalized terms used herein shall have the
meanings ascribed to them in the Plan. The terms and conditions set forth on the
reverse side hereof and the terms and conditions of the Plan are incorporated
herein by reference. This Stock Option Grant Certificate shall constitute the
“Agreement” for this Option as such term is used in the Plan.

 

Grant Date:                     

 

Type of Option: Incentive Stock Option

 

Shares Subject to Option:             

 

Exercise Price Per Share:                     

 

Term of Option: 10 years

 

Shares subject to issuance under this Option Grant shall be eligible for
exercise on the earlier of January 7, 2007, a Reorganization, Change of Control
or the termination of the Grantee’s employment with the Company due to the
Grantee’s death or disability.

 

In witness whereof, this Stock Option Grant Certificate has been executed by the
Company by a duly authorized officer as of the date specified hereon.

 

eMerge Interactive, Inc.

 

By  

 

--------------------------------------------------------------------------------

    Robert Drury, Sr. Exec VP/CFO

 

Grantee hereby acknowledges receipt of a copy of the Plan, represents that
Grantee has read and understands the terms and provisions of the Plan, and
accepts this Option subject to all the terms and conditions of the Plan and this
Stock Option Grant Certificate. Grantee acknowledges that the grant and exercise
of this Option, and the sale of Shares obtained through the exercise of this
Option, may have tax implications that could result in adverse tax consequences
to the Grantee and that Grantee is not relying on the Company for any tax,
financial or legal adviser prior to such exercise or disposition.

 

 

--------------------------------------------------------------------------------

Employee

 

This Option is designated an incentive stock option under Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”). If the aggregate fair
market value of the stock on the date of the grant with respect to which
incentive stock options are exercisable for the first time by the Grantee during
any calendar year, under the Plan or any other stock option plan of the Company
or a parent or subsidiary, exceeds $100,000, then the Option, as to the excess,
shall be treated as a nonqualified stock option that does not meet the
requirements of Section 422. If and to the extent that the Option fails to
qualify as an incentive stock option under the Code, the Option shall remain
outstanding according to its terms as a nonqualified stock option.

 

By accepting an incentive stock option under the Plan, Grantee agrees to notify
the Company in writing immediately after he or she makes a disqualifying
disposition (as described in the Code and regulations thereunder) of any stock
acquired pursuant to the exercise of incentive stock options granted under the
Plan. A disqualifying disposition is generally any disposition occurring within
two years of the date the incentive stock option was granted or within one year
of the date the incentive stock option was exercised, whichever period ends
later.

 

1. Option Expiration. The Option shall automatically terminate upon the
happening of the first of the following events:

 

(a) The expiration of the 90-day period after the Grantee ceases to be employed
by the Company (as defined in the Plan), if the termination is for any reason
other than disability (as defined in the Plan), death or cause (as defined in
the Plan);



--------------------------------------------------------------------------------

(b) The expiration of the one-year period after the Grantee ceases to be
employed by the Company on account of the Grantee’s disability;

 

(c) The expiration of the one-year period after the Grantee ceases to be
employed by the Company, if the Grantee dies while employed by the Company or
within 90 days after the Grantee ceases to be so employed on account of a
termination described in subparagraph (a) above; or

 

(d) The date on which the Grantee ceases to be employed by the Company for
cause.

 

Notwithstanding the foregoing, in no event may the Option be exercised after the
expiration of the Term of Option specified on the reverse side. Any portion of
the Option that is not vested at the time the Grantee ceases to be employed by
the Company for any reason other than the Grantee’s death or disability shall
immediately terminate.

 

In the event a Grantee ceases to be employed by the Company for cause, the
Grantee shall automatically forfeit all shares underlying any exercised portion
of an Option for which the Company has not yet delivered the share certificates
upon refund by the Company of the exercise price paid by the Grantee for such
shares.

 

2. Exercise Procedures.

 

(a) Subject to the provisions of this Stock Option Grant Certificate and the
Plan, the Grantee may exercise part or all of the vested Option by giving the
Company written notice of intent to exercise in the manner provided in Paragraph
10 below, specifying the number of Shares as to which the Option is to be
exercised. On the delivery date, the Grantee shall pay the exercise price (i) in
cash, (ii) by delivering Shares of the Company (duly endorsed for transfer or
accompanied by stock powers signed in blank) which shall be valued at their fair
market value on the date of delivery, or (iii) by such other method as the
Committee may approve, including, after the Company becomes a Reporting Company,
payment through a broker in accordance with procedures permitted by Regulation T
of the Federal Reserve Board. The Board may impose from time to time such
limitations as it deems appropriate on the use of Shares of the Company to
exercise the Option.

 

(b) The obligation of the Company to deliver Shares upon exercise of the Option
shall be subject to all applicable laws, rules, and regulations and such
approvals by governmental agencies as may be deemed appropriate by the Board,
including such actions as Company counsel shall deem necessary or appropriate to
comply with relevant securities laws and regulations. The Company may require
that the Grantee (or other person exercising the Option after the Grantee’s
death) represent that the Grantee is purchasing Shares for the Grantee’s own
account and not with a view to or for sale in connection with any distribution
of the Shares, or such other representation as the Board deems appropriate. All
obligations of the Company under this Stock Option Grant Certificate shall be
subject to the rights of the Company as set forth in the Plan to withhold
amounts required to be withheld for any taxes, if applicable. Subject to
Committee approval, the Grantee may elect to satisfy any income tax withholding
obligation of the Company with respect to the Option by having Shares withheld
up to an amount that does not exceed the maximum marginal tax rate for federal
(including FICA), state and local tax liabilities.

 

3. Change of Control or Reorganization. In the event of a Change of Control or
Reorganization the Option shall be exercisable and vested.

 

4. Restrictions on Exercise. Only the Grantee may exercise the Option during the
Grantee’s lifetime. After the Grantee’s death, the Option shall be exercisable
(subject to the limitations specified in the Plan) solely by the legal
representatives of the Grantee, or by the person who acquires the right to
exercise the Option by will or by the laws of descent and distribution, to the
extent that the Option is exercisable pursuant to this Stock Option Grant
Certificate. Notwithstanding the foregoing, the Committee, in its sole
discretion, may determine that a Grantee may transfer nonqualified stock options
to family members or other persons or entities upon such terms as the Committee
may approve.

 

5. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. The grant and exercise of the
Option are subject to the provisions of the Plan and to interpretations,
regulations and determinations concerning the Plan established from time to time
by the Committee in accordance with the provisions of the Plan, including, but
not limited to, provisions pertaining to (i) rights and obligations with respect
to withholding taxes, (ii) the registration, qualification or listing of the
Shares, (iii) capital or other changes of the Company, and (iv) other
requirements of applicable law. The Committee shall have the authority to
interpret and construe the Option pursuant to the terms of the Plan, and its
decisions shall be conclusive as to any questions arising hereunder.

 

6. No Employment Rights. The grant of the Option shall not confer upon the
Grantee any right to be retained by or in the employ of the Company and shall
not interfere in any way with the right of the Company to terminate the
Grantee’s employment or service at any time. The right of the Company to
terminate at will the Grantee’s employment or service at any time for any reason
is specifically reserved. No policies, procedures or statements of any nature by
or on behalf of the Company (whether written or oral, and whether or not
contained in any formal employee manual or handbook) shall be construed to
modify this Grant Letter or to create express or implied obligations to the
Grantee of any nature.

 

7. No Stockholder Rights. Neither the Grantee, nor any person entitled to
exercise the Grantee’s rights in the event of the Grantee’s death, shall have
any of the rights and privileges of a stockholder with respect to the Shares
subject to the Option until certificates for Shares have been issued upon the
exercise of the Option.

 

8. Assignment and Transfers. The rights and interests of the Grantee under this
Stock Option Grant Certificate may not be sold, assigned, encumbered or
otherwise transferred except, in the event of the death of the Grantee, by will
or by the laws of descent and distribution. In the event of any attempt by the
Grantee to alienate, assign, pledge, hypothecate, or otherwise dispose of the
Option or any right hereunder, except as provided for in this Stock Option Grant
Certificate, or in the event of the levy or any



--------------------------------------------------------------------------------

attachment, execution or similar process upon the rights or interests hereby
conferred, the Company may terminate the Option by notice to the Grantee, and
the Option and all rights hereunder shall thereupon become null and void. The
rights and protections of the Company hereunder shall extend to any successors
or assigns of the Company and to the Company’s parents, subsidiaries, and
affiliates. This Stock Option Grant Certificate may be assigned by the Company
without the Grantee’s consent.

 

9. Applicable Law. The validity, construction, interpretation and effect of this
instrument shall be governed by and determined in accordance with the laws of
the State of Delaware.

 

10. Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the Chief Financial Officer at the Company’s
headquarters and any notice to the Grantee shall be addressed to such Grantee at
the current address shown on the payroll of the Company, or to such other
address as the Grantee may designate to the Company in writing. Any notice shall
be delivered by hand, sent by telecopy or enclosed in a properly sealed envelope
addressed as stated above, registered and deposited, postage prepaid, in a post
office regularly maintained by the United States Postal Service.